Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022 has been entered.
 
Claim Status
This action is a response to papers filed on 4/15/2022.  Claims 2-3, 11-13, 15-22, and 24-31 are canceled.  Claims 1, 4-10, and 23 remain withdrawn.  Accordingly, claims 14, and 32-33 are under current examination.

Information Disclosure Statement
The Information Disclosure Statement filed 4/15/2022 has been considered by the examiner inasmuch as all documents cited have been submitted into the file wrapper in English.

Withdrawn Rejections and Response to Arguments
Applicant’s arguments filed 4/15/2022 (hereafter, “Remarks”) have been fully considered and are addressed as follows.
The rejection of claims 13, 14, 21, 22, 32, and 33 under 35 U.S.C. 102(a)(1) or 35 U.S.C. 103 over “Yu” is withdrawn in view of Applicant’s amendments to the claims.  Applicant’s argument to this effect is persuasive since Yu does not specify enantiomerically pure N-acetyl L-tryptophan.

New Grounds of Rejection Necessitated by Amendments of 4/15/2022
Claim Rejections - 35 USC § 112, New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 32, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claim 32, from which claims 14 and 33 depend, newly recites close claim language with regard to components of the composition.  The new closed claim language limits the composition to one consisting of an N-acetyl-L-amino acid selected from the closed Markush group.  However, the specification as filed does not describe a cosmetic composition limited to only a single component which is the N-acetyl-L-amino acid component.  It is noted that the specification does recite a closed number of specific amino acids reading on the N-acetyl-L-amino acid genus.  The specification as filed allows for additional components such as carriers and surfactants thereby indicating that a cosmetic composition excluding these components is not what is described or the thrust of the invention.  Claims 14 and 33 are rejected since they depend from a rejected base claim.  Specifically, claim 33 recites apparent implied carrier or adjuvants which are explicitly excluded by the closed language of claim 32.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 32, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lough et al. (“Assessment of chiral stationary phases for suitability for combined enantiomeric impurity/related substances assays”, available online 10 October 2011, Jounral of Chromatography A, 1218, (2011), 8655-8663).
The instant claims are drawn to a composition comprising only the N-acetyl-L-amino acid which has been instantly elected to be N-acetyl-L-tryptophan.  Lough teaches separation of enantiomers by liquid chromatography for pharmaceutical applications (see abstract, in particular).  Lough demonstrates success in doing so in Figure 3 for instance (see also page 8657, column 2 description regarding Figure 3).  By teaching the separation of the N-acetyl-L-tryptophan, Lough meets the claim since the preamble “cosmetic” recites an intended use and not any additional structural components which are excluded from the claim; it is noted that Lough generally teaches pharmaceuticals (see abstract in particular).  Additionally, regarding claim 14 and at least the “skin softener” intended use or function recited in claim 33, since a product and its products are inseparable, Lough’s product would be considered capable of achieving the function claimed.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/            Primary Examiner, Art Unit 1617